By the Court.
If a gate or cross-bar maintained by a railroad at a crossing is so constructed or arranged that, in any event which may reasonably be expected to occur, it is dangerous to passengers, the railroad corporation is liable for an injury to a passenger caused by such defective construction or arrangement. In this case we cannot say, as matter of law, whether the bar at the crossing where the accident happened was so constructed and arranged as to be reasonably safe, or whether it was insufficient and dangerous to passengers. This is a question of fact. A majority of the court is therefore of opinion that the case should have been submitted to the jury. Case to stand for trial.